Citation Nr: 0416632	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-27 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right shoulder injury, currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.

3.  Entitlement to service connection for unspecified joint 
pain.

4.  Entitlement to service connection for nausea.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for breathing problems 
(including bronchitis, obstructive lung disease, sinusitis, 
and allergic rhinitis) due to an undiagnosed illness.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to December 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO continued the veteran's 
20 percent evaluation for residuals of a right shoulder 
injury and the 10 percent evaluation for hypertension.  The 
RO also denied the veteran's claims of entitlement to service 
connection for joint pain, nausea, and for a TDIU.  The RO 
also denied the veteran's petition to reopen his claim for 
breathing problems due to undiagnosed illness.

Subsequently, after a February 2003 VA examination for the 
veteran's right shoulder and hypertension, the RO continued 
the 20 and 10 percent evaluations, respectively, for these 
disabilities in a March 2003 rating decision.

In his April 2003 notice of disagreement (NOD), the veteran 
noted his discontent with the RO's decision as to all of the 
above issues except for the denial of a TDIU.  However, in 
the statement attached to his September 2003 substantive 
appeal (VA Form 9), the veteran also indicated that his 
disabilities prevent him from finding meaningful employment.  
Although somewhat ambiguous as to which specific disabilities 
are purportedly responsible for his unemployment, 
his VA Form 9 should be treated as a timely NOD as to the 
rating decision denying a TDIU.  And where, as here, a 
veteran files a timely NOD, and the RO has not issued an SOC, 
the claim must be remanded to the RO (as opposed to merely 
referred there) for issuance of an SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Hence, the claim for a TDIU will be 
REMANDED to the RO for appropriate disposition, including 
issuance of a SOC, prior to further review.

In addition, the claim for service connection for unspecified 
joint pain must also be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.

Moreover, the Board notes that while the RO treated the 
claims for unspecified joint pain and nausea as claims of 
entitlement to direct service connection and adjudicated them 
as such, as does the Board in the decision and remand below, 
the veteran's NOD and statement attached to his VA Form 9 
indicate that he also views them as disabilities due to an 
undiagnosed illness.  As his prior claim for service 
connection for an undiagnosed illness was based on his 
breathing problems, the joint pain and nausea claims are 
referred to the RO to determine the extent to which they are 
also being claimed as disabilities due to an undiagnosed 
illness, and to proceed accordingly.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claims for increased 
ratings for hypertension and right shoulder injury residuals, 
for service connection for nausea, and to reopen his claim 
for breathing problems due to an undiagnosed illness, has 
been obtained.

2.  The veteran's service connected right shoulder injury 
residuals are manifested by 145 degrees of active forward 
elevation and abduction and internal rotation to the L4 body 
with external rotation to 45 degrees; there is also pain and 
decreased range of motion above the shoulder height and a 
fatiguing sensation with the lifting of his right arm.

3.  The veteran's diastolic pressure has been predominantly 
110 or more.

4.  The veteran denied suffering from nausea in June 2002, 
and the medical evidence of record does not indicate that he 
currently has nausea.

5.  In April 1997, the RO denied the veteran's claim for 
service connection for breathing problems due to an 
undiagnosed illness.  Although notified of that decision, and 
apprised of his procedural and appellate rights, the veteran 
did not appeal this claim.

6.  The additional evidence submitted since that April 1997 
denial, while new, is cumulative and redundant, and does not 
relate to an unestablished fact necessary to substantiate the 
claim.


CONCLUSIONS OF LAW

1.  The criteria are met for an evaluation of 30 percent, but 
no higher, for the residuals of the veteran's right shoulder 
injury.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.56, 4.71, 
4.71a, Diagnostic Codes 5201, 5202, 5203 (2003).

2.  The criteria are met for an evaluation of 20 percent, but 
no higher, for the veteran's hypertension.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.655, 4.1, 
4.6, 4.7, 4.104, Diagnostic Code 7101 (2003)

3.  There is no evidence that the veteran suffers from 
nausea.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

4.  The RO's April 1997 decision denying the claim for 
service connection for breathing problems due to an 
undiagnosed illness is final.  38 U.S.C.A. §§ 1117, 1118, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.317, 20.302(a), 
20.1103 (2003).

5.  The evidence received since that April 1997 decision is 
new, but not material and, therefore, it is insufficient to 
reopen the claim for service connection for breathing 
problems due to an undiagnosed illness.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's August 2002 claims and petition to reopen.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) revisited 
the requirements imposed upon VA by the VCAA.  The Court held 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Id. at 422.  The Court 
also held that VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

In the present case, the RO's first action after the 
veteran's claims were received was its September 2002 letter 
explaining the veteran's rights under the VCAA.  
Subsequently, it issued its November 2002 and March 2003 
rating decisions.  The RO thus complied with Pelegrini's 
requirement as to the timing of VCAA notification, as it 
provided VCAA notification prior to any decision on the 
veteran's claims.

As to the requirements for the content of VCAA notice, VA's 
Office of General Counsel held in VAOPGCPREC 1-2004 (Feb. 24, 
2004) that the "fourth element" requirement of Pelegrini 
was non-binding obiter dictum.  Id. at 7.  The Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The RO's September 2002 letter explained what the evidence 
would have to show in order to establish the veteran's 
claims, including specific discussion of service connection 
claims, increased ratings claims, and the petition to reopen.  
The letter also asked the veteran to tell the RO "about any 
additional information or evidence that you want us to try to 
get for you."  The RO also explained how it would help the 
veteran obtain both private medical records and records from 
federal agencies, and indicated the evidence that had already 
been obtained and that a VA examination had been scheduled.  
Moreover, the RO's July 2003 SOC contained the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2003), which 
explains in detail the RO's duty to notify and assist the 
veteran under the VCAA.  Cf. Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) (noting Board's failure to discuss whether 
RO's decision and SOC satisfied VCAA requirements in the 
absence of letter explaining VCAA).  Thus, even if 
Pelegrini's fourth element of the notice requirement was 
binding, the RO fully complied with it in this case, as its 
VCAA letter provided the information specified by Charles and 
Quartuccio and asked the veteran to tell the RO about any 
additional information or evidence he wanted the RO to get 
for him.

Finally, the RO also complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations 
as to the claims being decided.  The RO obtained the relevant 
VA outpatient (VAOPT) records and ordered a VA examination in 
connection with the veteran's increased ratings claims.  
Moreover, when the veteran failed to appear for the scheduled 
September 2002 VA examination, the RO rescheduled a new VA 
examination, which occurred in February 2003.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims for increased ratings for residuals of a 
right shoulder injury and hypertension, his claim for 
entitlement to service connection for nausea, and his 
petition to reopen his claim for breathing problems due to 
undiagnosed illness.

General Principles Applicable to Increased Ratings Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Right Shoulder Residuals

The service medical records (SMRs) reflect that the veteran 
injured his right shoulder, including a tear of the rotator 
cuff, while playing football in October 1985.  He 
subsequently underwent a surgical procedure (Mumford NEER 
rotator cuff decompression) on his right shoulder.  The June 
1993 discharge examination reflect that the veteran is right 
handed.

The veteran was granted service connection and a 20 percent 
rating for this disorder in an October 1994 rating, with an 
effective date of December 1993.  The veteran did not appeal 
this rating decision, but, rather, has filed a new claim for 
an increased rating as to this disability.  Thus, since 
entitlement to compensation has already been established and 
an increase in the disability rating for hypertension is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

At the February 2003 VA examination, the veteran complained 
of pain and decreased strength particularly with particularly 
with overhead use.  He also noted a fatiguing sensation with 
overhead activity.  An examination of the right shoulder 
revealed 5/5 rotator cuff strength, positive signs of 
impingement in the one, two, and three positions.  He was 
tender to palpation over what had been, prior to surgery, the 
acromioclavicular joint with palpable defect.  There was 145 
degrees of active forward elevation and abduction and 
internal rotation to the L4 body with external rotation to 45 
degrees.

The assessment was of status post acromioplasty secondary to 
traumatic injury with decreased arc of motion and painful 
range of motion above shoulder height with lifting of his 
right dominant arm.

X-rays of the right shoulder showed mild narrowing of the 
glenohumeral joint with some hypertropic lipping of the 
glenoid labrum.  The subacromial space was fairly well 
maintained with good range of motion.  There were no 
fractures or destructive lesions and no soft tissue 
calcifications.

Under 38 C.F.R. § 4.71a, DC 5201 (2003), limitation of motion 
of the arm to 25 degrees from the side warrants a 40 percent 
rating for the major arm.  A 30 percent rating requires 
motion limited to midway between the side and shoulder level, 
and a 20 percent rating is warranted when limitation of 
motion is at the shoulder level.  Additionally, under DC 
5203, impairment of the clavicle or scapula, dislocation, 
warrants a 20 percent evaluation.  Nonunion of the clavicle 
with loose movement also warrants a 20 percent evaluation.  
Without loose movement, nonunion of the clavicle warrants a 
10 percent evaluation.  Malunion of the clavicle or scapula 
warrants a 10 percent evaluation.

There is no evidence of left shoulder ankylosis, or analogous 
unfavorable limitation of scapulohumeral articulation to 
warrant a rating greater than 20 percent.  In fact, the 
veteran has abduction to 145 degrees, well beyond the 60 
degrees that would warrant a higher rating under DC 5200; the 
external rotation of his right arm was 45 degrees, and thus 
not limited to 25 degrees from his side or midway between the 
side and shoulder level (DC 5201); and there was no evidence 
of impairment of the humerous, dislocation at the 
scapulohumeral joint, or malunion of the humerous warranting 
a higher rating under DC 5202.  Moreover, there is no 
evaluation higher than 20 percent available under DC 5203, 
even assuming it is applicable.  Thus, there is no evidence 
showing that a rating greater than 20 percent is warranted 
under any of the potentially applicable diagnostic codes.

However, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

The veteran's complaints at the February 2003 QTC examination 
were of pain and decreased strength with overhead use and a 
fatiguing sensation with overhead activity.  The physical 
examination and assessment confirm these complaints.  
The examiner noted painful range of motion above the shoulder 
height with lifting of the right arm, positive signs of 
impingement in various positions, and the acromioclavicular 
area was tender to palpation.  As these are the type of 
functional impairments not contemplated by the rating 
criteria that must be considered under DeLuca, the Board 
finds that a 30 percent evaluation, the next highest 
available under DC 5200 to 5203, is a more appropriate rating 
for the veteran.  An evaluation in excess of 30 percent is 
not warranted, though, because DC 5201 envisions a more 
severe restriction of movement, with limitation of the motion 
of the arm to 25 degrees from the side, than can be compared 
with the veteran's external rotation of 40 degrees.  And he 
does not have fibrous union of the humerous that would 
warrant the next highest, 50 percent, rating under DC 5202.

Hypertension

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).  The veteran was granted service 
connection and a 10 percent rating for this disorder in an 
October 1994 rating, with an effective date of December 1993.  
The veteran did not appeal this rating decision, but, rather, 
has filed a new claim for an increased rating as to this 
disability.  Thus, since entitlement to compensation has 
already has been established and an increase in the 
disability rating for hypertension is at issue, the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2003), 
Hypertensive vascular disease (hypertension and isolated 
systolic hypertension), where the diastolic pressure is 
predominantly 130 or more, a 60 percent rating is warranted. 
Where the diastolic pressure is predominantly 120 or more, a 
40 percent rating is warranted.  With diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, a 20 percent rating is warranted.  With 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or where there is a 
history of diastolic pressure predominantly 100 or more that 
requires continuous medication for control, a 10 percent 
rating is warranted. Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 7101 
(2003).

The veteran's October 1994 10 percent evaluation was based on 
his May 1993 VA examination blood pressure readings of 
170/110, 170/110, and 170/120 and his June 1994 VA 
examination blood pressure readings of 130/90, 132/96, and 
130/88.  Since that time, the following blood pressure 
readings have been recorded:  148/76 (August 2000); 160/120 
(June 20, 2002); and 163/98, 163/98, 160/120 (June 28, 2002).  
At the February 2003 VA examination, the veteran's blood 
pressure was 150/102, 160/110, 170/120.  The examiner stated 
that the veteran's last documented blood pressure was 
147/102, in January 2003, although it appears that this 
reading was told to the examiner by the veteran, as there is 
no record of a January 2003 blood pressure reading in the 
claims file.  In his assessment, the examiner stated: 
"Poorly controlled hypertension - the veteran reports that 
his blood pressure is usually elevated as it is today.  It is 
not well controlled on his current medications, and he would 
likely benefit from increasing one of his agents or adding 
another.  He is symptomatic from this with his frequent 
headaches, blurred vision, and possibly chest pain."

Based on the above readings, the veteran is entitled to a 20 
percent rating for his hypertension.  A 20 percent evaluation 
is appropriate where diastolic pressure is predominantly 110 
or more.  At the veteran's most recent examination, 2 of the 
3 diastolic blood pressure readings were 110 or more.  
Moreover, 2 of the 4 June 2002 diastolic blood pressure 
readings were 120, meaning that 4 of the 7 most recent 
diastolic blood pressure readings were 110 or more.  Thus, 
the evidence concerning whether the veteran's diastolic blood 
pressure readings are "predominantly" 110 or more is in 
relative equipoise (i.e., about evenly balanced), so he is 
entitled to the higher, 20 percent evaluation.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  He is not 
entitled to the next highest, 40 percent, evaluation, 
however, because fewer than half (i.e., 3 out of 7) of his 
recent blood pressure readings show diastolic pressure of 120 
or more, and this diastolic blood pressure cannot therefore 
be characterized as "predominant."

Consideration of an Extraschedular Rating

Finally, the veteran also is not shown to warrant 
consideration for an extra-schedular rating for either his 
hypertension or right shoulder injury residuals under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003).  First, he has 
not been frequently hospitalized on account of these 
disorders.  Moreover, there is no evidence that either 
disorder has caused marked interference with his employment, 
i.e., beyond that contemplated by his assigned ratings, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Admittedly, his pain and overall 
functional impairment hamper his performance in some 
respects, but not to the level that would require extra-
schedular consideration, since those provisions are reserved 
for very special cases of impairment that simply is not shown 
here.  Consequently, the Board does not have to remand this 
case to the RO for further consideration of this issue.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. at 227.

Entitlement to Service Connection for Nausea

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (also interpreting 38 U.S.C.A. 
§ 1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

The medical evidence of record indicates the veteran does not 
have nausea.  The June 2002 VAOPTs specifically note he 
denied having a history of nausea.  Although the June 1998 
VAOPT records show possible peptic ulcer disease and a hiatal 
hernia and the June 2002 VAOPTs reflect that he had 
esophagitis, and nausea could be a symptom of these 
disorders, there is no indication that he suffered nausea as 
a result of his esophagitis.  Therefore, there is no evidence 
confirming he has nausea, and entitlement to service 
connection for this disability must be denied.  As the 
preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

Petition to Reopen the Claim for Service Connection for 
Breathing Problems Due to Undiagnosed Illness

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms that may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than 
December 31, 2006.  38 C.F.R. § 3.317(a) (2003).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103 (Dec. 27, 2001).  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest - (A) during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War; or (B) to a degree 
of 10 percent or more during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  (A) An undiagnosed illness, (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) Fatigue, (2) 
Unexplained rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain. (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C.A. §§ 
1117, 1118 (Effective and Applicability Provisions) (West 
2002).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2003).

In May 1995, the RO denied the veteran's claim for breathing 
problems, including sinusitis, allergic rhinitis, bronchitis, 
and obstructive lung disease.  In April 1997, the RO 
reconsidered this claim pursuant to VBA Fast Letter 96-73 
(July 16, 1996), and confirmed the denial of the claim.  The 
denial was based on the fact that the veteran's sinus, 
bronchial, and breathing problems resulted from a known 
clinical diagnosis, i.e., a May 1994 VA examiner's diagnosis 
of chronic sinusitis from allergic rhinitis.  The veteran was 
notified of that decision and apprised of his procedural and 
appellate rights, but he did not timely appeal.

The unappealed April 1997 decision became final and binding 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2003).  
Furthermore, because the veteran did not appeal that 
decision, this, in turn, means there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's April 1997 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if, as in this case, the RO 
already has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so 
that he is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Fossie v. West, 12 Vet. App. 1 (1998).

The amendments to 38 C.F.R. § 3.156, in particular, apply to 
applications to reopen that were received on or after August 
29, 2001.  Here, the veteran's petition to reopen the claim 
for breathing problems due to an undiagnosed illness was 
received in August 2002, well after the cutoff date.  
Therefore, the amended version of 38 C.F.R. § 3.156(a) 
(2003), providing a new definition of new and material 
evidence, applies to his current appeal.

According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers. And material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of evidence previously on file at 
the time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R § 
3.156(a) (2003).

The VAOPT records since the April 1997 denial include a June 
1998 notation of asthma, increasing shortness of breath and 
signs of sleep apnea, dyspnea on exertion, cough with 
exercise, and not being able to "get enough air."  There 
were also August 1998 notations of asthma and April 1999 
notations of sleep apnea.

While this evidence is new, as it has not previously been 
submitted, it is not material.  The records showing shortness 
of breath, apnea, and asthma are cumulative and redundant of 
those that served as the basis for the April 1997 denial.  
This includes the May 1994 VA examination, which also noted 
shortness of breath, cough, asthma, and dyspnea.  In any 
event, these records do not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim, because they neither 
show a connection between the current disorders and service 
to support a claim of direct service connection, nor do they 
undercut the finding of the April 1997 denial that the 
breathing disorders result from a known clinical diagnosis of 
sinusitis/allergic rhinitis, bronchitis, and obstructive lung 
disease.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

A higher 30 percent rating is granted for the residuals of 
the veteran's right shoulder injury, subject to the laws and 
regulations governing the payment of VA compensation.

A higher 20 percent rating is granted for the veteran's 
hypertension, subject to the laws and regulations governing 
the payment of VA compensation.

The claim for service connection for nausea is denied.

The petition to reopen the claim for service connection for 
breathing problems (including bronchitis, obstructive lung 
disease, sinusitis, and allergic rhinitis) due to an 
undiagnosed illness is denied.




REMAND

38 U.S.C.A. § 5103A(d) (West 2002) provides that VA will 
obtain an examination or opinion if the information and 
competent lay or medical evidence reflects the existence of 
current disability or persistent or recurrent symptoms of 
disability which may be associated with military service, but 
the record does not contain sufficient medical evidence to 
decide the claim.  See also Charles, 16 Vet. App. at 374 -75.

The May 1999 VAOPT records reflect that the veteran has 
minimal degenerative changes in some joints, including the 
1st metacarpophalangeal and 1st metatarsal joints, and the 
June 1994 VAOPT records indicate soft tissue ossification of 
the left tibia and fibula.  Moreover, April and May 1999 
VAOPT records indicate hallux valgus.  Thus, the medical 
evidence indicates there is at least some sign of a current 
joint disability.  In addition, there are notations in the 
June 1980 SMRs of tendonitis of the right foot and in the 
September 1991 SMRs of tendonitis of the right ankle.  There 
is also a December 1982 notation of myositis ossifications 
between the left tibia and fibula.  In addition, at the June 
1993 discharge examination, the veteran noted swollen or 
painful joints.  So there is evidence of a current disability 
that may be associated with his military service, but there 
is insufficient evidence to determine if there is indeed a 
nexus between the two.  The claim of entitlement to service 
connection for unspecified joint pain must therefore be 
remanded to determine whether such a nexus exists.

Moreover, as mentioned, the November 2002 rating decision 
denied a TDIU.  Following that, in his statement attached to 
the September 2003 VA Form 9, the veteran reiterated that he 
was unable to find meaningful employment.  That was 
tantamount to a timely NOD concerning the denial of a TDIU. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2003); 
see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD 
need only consist of a writing which expresses disagreement 
with an RO decision).



The RO has not, however, issued an SOC in response to the 
veteran's NOD.  And when there has been an initial RO 
adjudication of a claim and an NOD as to its denial, the 
claimant is entitled to an SOC, and the RO's failure to issue 
an SOC is a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  This 
includes explaining (or re-explaining) to 
the veteran the application of the VCAA 
to his claims of entitlement to 
service connection for unspecified joint 
pain and for a TDIU.  He should also be 
asked to submit any relevant evidence in 
his possession concerning these claims.

2.  Send the veteran an SOC, containing 
all applicable laws and regulations, on 
the issue of his entitlement to a TDIU.  
He and his representative must be advised 
that a timely substantive appeal, such as 
a VA Form 9 or equivalent statement, must 
be submitted in response to the SOC to 
"perfect" an appeal to the Board 
concerning this issue.  They also must be 
advised of the time period in which to 
perfect an appeal.  And if, and only if, 
they perfect a timely appeal concerning 
this claim should it be returned to the 
Board.

3.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since June 2002, including, but not 
limited to, any additional treatment he 
has received relating to his joint pain 
at the Columbia, South Carolina, VA 
Medical Center (VAMC).  Any records 
obtained should be associated with the 
other evidence in the claims file.

4.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA orthopedic examination to determine 
the etiology of his joint pain, other 
than that directly related to his right 
shoulder.  The claims folder must be made 
available to the examiner, and the VA 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's joint pain is related to 
service, or is proximately due to his 
service-connected right shoulder injury 
residuals.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Then readjudicate the claim for 
service connection for joint pain in 
light of the additional evidence 
obtained.  If the claim continues to be 
denied, send the veteran and his 
representative a supplemental SOC (SSOC) 
and give them time to respond before 
returning the claim to the Board 
for further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



